Citation Nr: 1131270	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for malignant melanoma.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Son


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1965 to July 1968.  The appellant also served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The May 2007 rating decision denied the appellant's claim for entitlement to service connection for malignant melanoma.  The October 2007 rating decision denied the appellant's claim for entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issues of entitlement to service connection for a dental condition, a lung condition, a back condition, a nasal condition, and bilateral lower extremity disability, secondary to a back condition, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that VA has not completed its duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA).  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A January 2007 private treatment record reflects that the appellant had malignant melanoma on his upper back.  At the May 2011 Board hearing, the appellant noted that he has a scar on his back from the removal of the malignant melanoma.  (See May 2011 Board Hearing Transcript (Tr.) at p. 8).  Thus, there is evidence the appellant had a disability during the period on appeal.  At the hearing, the appellant stated that he and his wife first noticed a mole on his skin in 1967, during his period of active service.  (Tr. at p. 6).  He reported that it first appeared to be a mole and then got bigger and darker over the years.  (Tr. at p. 6).  He reported that he first sought attention for it in 2003.  The appellant reported that he believed his skin cancer was related to his service in Vietnam, due to sun exposure and chemical exposure.  (Tr. at p. 12).  The appellant's service treatment records do not contain any complaints or treatment for a skin condition.  However, as a lay person, the appellant is competent to report symptoms capable of lay observation, such as a mole.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (a Veteran competent to describe dry, itchy, scaling skin).  Thus, as there is evidence the appellant had malignant melanoma during the period on appeal, and the appellant has reported that he had a mole on his skin since service, the evidence indicates that the claimed disability may be associated with service.  Consequently, a VA examination is necessary to determine whether the appellant's malignant melanoma is related to service, to include due to exposure to the sun and Agent Orange.

The appellant stated that he had a malignant melanoma removed from his ear eight to fifteen years ago at a private facility in Rockingham, North Carolina.  (Tr. at p. 9-10).  He also stated that he saw Dr. S.P., for follow-up treatment for his skin every six months for a couple of years, and then every year.  (Tr. at p.10).  Records from the private facility in Rockingham and records from Dr. S.P. have not been associated with the claims file.  As the records may be relevant to the appellant's claim for service connection for malignant melanoma, VA should attempt to obtain these records.

At the May 2011 Board hearing, the appellant reported that he had not had a hearing examination since June 2007.  (Tr. at p. 4).  The appellant's son testified that the appellant's hearing had "gotten a lot worse over the last couple of years" and seemed to have gone downhill.  (Id.).  The appellant's son's testimony indicates that the appellant's hearing loss disability has worsened since the June 2007 VA examination, more than four years ago.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Consequently, the Board finds that the June 2007 VA examination is not sufficiently contemporaneous for purposes of evaluating the current nature and severity of the appellant's service-connected bilateral hearing loss.  Accordingly, the Board finds that the claim must be remanded for a new VA examination for the purpose of determining the current level of severity of the appellant's service-connected bilateral hearing loss.

There also appear to be outstanding treatment records concerning the appellant's claim for an increased evaluation for hearing loss.  In an October 2007 notice of disagreement, the appellant stated that he reported to the VA Medical Center in Salisbury, North Carolina, in February or March 2007 for a hearing test.  A May 2008 report of contact reflects that the medical record the appellant was referring to was a VA fee-basis examination conducted at the Salisbury Ear, Nose and Throat Clinic in May 2006, not at the VA Medical Center in Salisbury.  A May 2006 VA fee-basis examination report has been associated with the claims file.  However, as the appellant stated that he was treated at the VA Medical Center in Salisbury in February or March 2007, more than one year after the VA fee-basis examination, the Board finds that another attempt should be made to obtain these records.  


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers from whom he has received treatment for malignant melanoma, to include the private facility in Rockingham, North Carolina, and Dr. S.P., and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, if any, to include VA records, not already associated with the claims file.  Associate all obtained records with the claims file.

2.  Obtain all of the appellant's VA treatment records from the Salisbury, North Carolina, VA Medical Center, to include records from February or March 2007.  If no records are available, the claims folder must indicate this fact.

3.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine whether it is at least as likely as not that the appellant has malignant melanoma that is related to service, to include exposure to the sun and/or chemicals in service, to include Agent Orange.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the current state of his service-connected bilateral hearing loss.

The claims folder must be provided to the examiner for review in conjunction with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  

After examining the appellant and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for malignant melanoma and entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



